DETAILED ACTION
The following is a first action on the merits of application serial no. 16/641769 filed 2/25/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 2/25/20 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
-“a transmission control device (generic placeholder) configured to control the speed position of the transmission” (function) in claim 1.
-“a tilting angle detector (generic placeholder) configured to detect an inclination of the vehicle body” (function) in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al 9383002 (corresponding to IDS cited art JP 201483855) in view of JPH0231941 (IDS cited art) and Sugiura et al 8068963 (corresponding to IDS cited art JP 2009156434).  Tanaka discloses a work vehicle comprising: a vehicle body with a pair of wheels attached to each of a front and a rear (Figure 1); a working device (112) provided on the vehicle body; an engine (1) configured to generate a travel driving force for the vehicle body; a transmission (3) with a plurality of speed positions to which the driving force of the engine is transmitted through a torque converter (2); a shiftdown switch (42, 43) configured to give the transmission a command to downshift the speed position by operation; a speed sensor (17) configured to detect a speed of the vehicle body; and a transmission control device (16) configured to control the speed position of the transmission according to a command signal given from the shiftdown switch or the doesn’t disclose the transmission control device taking the command signal given to the transmission by a single operation of the shift down switch as a command to downshift one speed position at a time or a command to downshift to a lowest speed position according to the tilting angle detected by the tilting angle detector.
JP discloses a work vehicle comprising: a vehicle body with a pair of wheels attached to each of a front and a rear (Figure 2); a working device (wheel loader, dump truck, [0001], lines 1-2 in translation) provided on the vehicle body; an engine (10) configured to generate a travel driving force for the vehicle body; a transmission (30) with a plurality of speed positions to which the driving force of the engine is transmitted through a torque converter (20); a shift down switch (70) configured to give the transmission a command to downshift the speed position by operation; and a transmission control device (60) configured to control the speed position of the transmission according to a command signal given from the shift down switch or the speed of the vehicle body detected by the speed sensor and the transmission control device takes the command signal given to the transmission by a single operation of the shift down switch as a command to downshift one speed position at a time or a command to downshift to a lowest speed position (page 2, lines 2-5 of machine 
Sugiura discloses a vehicle body with a pair of wheels attached to each of a front and a rear (Figure 1); an engine (2) configured to generate a travel driving force for the vehicle body; a transmission (6) with a plurality of speed positions to which the driving force of the engine is transmitted through a torque converter (5); a shiftdown switch (via 51) configured to give the transmission a command to downshift the speed position by operation; a speed sensor (26) configured to detect a speed of the vehicle body; and a transmission control device (30) configured to control the speed position of the transmission according to a command signal given from the shiftdown switch or the speed of the vehicle body detected by the speed sensor, wherein a tilting angle detector (61) configured to detect an inclination of the vehicle body is provided, and the transmission control device takes the command signal given to the transmission by a single operation of the shiftdown switch as a command to downshift one speed position at a time or a command to downshift to a lowest speed position, according to the speed position of the transmission during traveling of the vehicle body, the speed of the vehicle body detected by the speed sensor, and the tilting angle detected by the tilting angle detector (Figures 4 and 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the transmission control device in Tanaka taking the command signal given to the transmission by a single operation of the shift down switch as a command to downshift one speed position at a time or a command to downshift to a lowest speed position according to the tilting angle detected .

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 2) the transmission control device sends the transmission a command to downshift the speed position of the transmission to the lowest speed position by a single operation of the shiftdown switch in case that the vehicle body travels with the transmission in a higher speed position than the lowest speed position and the speed of the vehicle body detected by the speed sensor is smaller than a prescribed vehicle speed threshold value, and the tilting angle detected by the tilting angle detector is decided to indicate neither an uphill nor a downhill and in combination with the limitations as written in claims 1 and 2.
-(as to claim 3) the transmission control device sends the transmission a command to downshift the speed position of the transmission one speed position by each operation of the shiftdown switch in case that the vehicle body travels with the transmission in a higher speed position than the lowest speed position and the speed of the vehicle body detected by the speed sensor is smaller than a prescribed vehicle speed threshold value, and the tilting angle detected by the tilting angle detector is decided to indicate an uphill or a downhill and in combination with the limitations as written in claims 1 and 3.
-(as to claim 4) the transmission control device sends the transmission a command to downshift the speed position of the transmission one speed position by each operation of the shift down switch in case that the vehicle body travels with the transmission in a higher speed position than the lowest speed position and the speed of the vehicle body detected by the speed sensor is smaller than a prescribed vehicle speed threshold value, and the tilting angle detected by the tilting angle detector is decided to indicate an uphill or a downhill, even if the second mode is selected by the shift mode changeover switch and in combination with the limitations as written in claims 1 and 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Choby et al 8370032, column 12, lines 16-21 and Harada et al 20190390435, tilting angle control, abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 13, 2021